t c memo united_states tax_court darrell d and jane e moran petitioners v commissioner of internal revenue respondent docket no filed date darrell d and jane e moran pro sese james gehres for respondent memorandum findings_of_fact and opinion gerber judge respondent by means of a notice mailed date determined an dollar_figure income_tax deficiency for petitioners’ taxable_year the sole issue for our consideration is whether the amount of dollar_figure received by darrell d moran1 petitioner as the result of the termination jane e moran is a petitioner solely because she filed a continued of his employment relationship with holnam inc is excludable under sec_104 as damages received on account of personal_injury_or_sickness findings_of_fact petitioners resided in cheyenne wyoming at the time their petition was filed in petitioner who had obtained a college degree in engineering began employment with ideal cement industries holnam inc holnam became the successor to ideal cement industries in petitioner was selected to go to montana to manage a plant that had not performed well by the plant’s performance had improved as of petitioner had been promoted to regional sales manager for montana and his office was located in bozeman montana during holnam announced a reorganization of the sales portion of its organization and petitioner's position was to be eliminated although the bozeman office was to remain open and a position higher than petitioner’s was to continue the higher level position in bozeman was offered to a holnam employee from continued joint_return with darrell d moran who will be referred to as petitioner in this opinion unless otherwise indicated all section references are to the internal_revenue_code in effect for the period under consideration and all rule references are to this court’s rules_of_practice and procedure two other adjustments were set forth in the notice_of_deficiency both of which were computational and dependent on the outcome of the question of excludability of the dollar_figure amount seattle washington from petitioner’s point of view the higher level position in bozeman was petitioner’s old position with a new title petitioner was offered the alternative of a position in seattle or a sales position in montana and the acceptance of either position would require the relocation of petitioner’s family the positions offered to petitioner would not have been considered promotions petitioner had little warning preceding these events and he was profoundly affected by them when petitioner was advised that he was not going to be offered the new position in bozeman he asked for an explanation but no explanation was provided further upsetting petitioner petitioner had heard that other employees had been offered attractive buy-outs petitioner sought severance_pay from holnam under its policy and procedure manual but he was refused on the grounds that severance_pay was only available for involuntary separations thereafter petitioner was offered a choice between a severance package or continuing in a particular job position but he could not come to terms with company representatives petitioner would have been satisfied with a reasonable severance package but the company representatives did not provide what he regarded as reasonable alternatives subsequently petitioner hired michael j san souci an attorney to seek redress from holnam attorney san souci sent a nine-page letter dated date to alex pappas vice president of holnam's human resource department attorney san souci explained that he had been hired to review holnam’s proposed separation agreement with petitioner and he also pointed out that petitioner and his wife had suffered due to holnam’s actions after setting forth the background beginning on page five of the letter attorney san souci outlined the potential liability issues which fell into the following four categories holnam’s conduct toward petitioner may be deemed the cause-in-fact for a constructive discharge a breach of express or implied promises of holnam not to reprimand discipline or discharge him absent good or just cause based on the parties’ long-term employment relationship a breach of a covenant of good_faith and fair dealing based on holnam’s supervisors’ treatment of petitioner and a violation of sec_703 title vii of the civil rights act of due to discrimination with respect to petitioner petitioner is part native american attorney san souci’s letter concluded with settlement proposals covering severance_pay and compensation accrued unpaid vacation pay bonuses and expenses continuation and conversion of medical dental life and disability insurance k savings_plan pension and stock_purchase_plans favorable future recommendations and recovery_of legal fees a settlement agreement was reached between petitioner and holnam on date under which petitioner was to receive dollar_figure per month for months beginning after his resignation from holnam and a dollar_figure lump-sum payment on date in addition holnam agreed to provide petitioner with medical and dental coverage through date in exchange petitioner agreed among other things to release holnam from the following pertinent claims any claim that petitioner was wrongfully forced to resign all claims for breach of employment agreement any claim under wrongful discharge for employment act sec et seq any claim for discrimination under title vii of the civil rights act of or the montana human rights act all claims for improper separation that could have been brought under any local state or federal administrative agency jurisdiction all claims for mental and or physical injury damages to or loss of personal reputation libel slander or defamation of character intentional infliction of emotional stress or violation of civil or constitutional rights any claim concerning interference with any contractual relationship and any claim for salary fringe_benefits costs expenses or attorney's_fees petitioner received dollar_figure under the settlement agreement during the taxable_year which holnam reflected as wages or income to petitioner in the form_w-2 that holnam supplied to petitioner holnam withheld income and employment_tax from the amount_paid under the settlement agreement petitioner on line of page of his form_1040 u s individual_income_tax_return deducted dollar_figure and in a schedule attached to the return explained that the amount was excludable under revrul_93_88 and code sec_104 as compensatory_damages received through settlement agreement in lieu of prosecution based upon tort type rights and racial discrimination claims for disparate treatment under title vii respondent disallowed the dollar_figure deduction claimed by petitioner opinion except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 sec_61 concerning inclusion of income has been broadly construed and statutory exclusions from income have been narrowly construed 515_us_323 100_tc_124 affd without published opinion 25_f3d_1048 6th cir under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs in pertinent part provides that the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier supra 48_f3d_894 5th cir 105_tc_396 affd __ f 3d __ 8th cir date when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 866_f2d_709 4th cir affg 89_tc_632 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite determination of the nature of the claim is factual id 98_tc_1 the first requirement is the existence of a claim based upon tort or tort type rights commissioner v schleier supra pincite the claim must be bona_fide but not necessarily valid ie sustainable 35_f3d_93 2d cir robinson v commissioner supra pincite stocks v commissioner supra pincite petitioner here was a long-term employee almost years of a business_enterprise during that employment he progressed through a series of more responsible positions from sales representative to sales manager in bozeman montana a restructuring of the company caused the elimination of the layer of management where petitioner’s position was situated and he was offered positions in the layer below the one eliminated both of the positions offered would have been in locations other than the one in which petitioner and his family had settled the position in the surviving layer of the company just above the one that was eliminated which was located in bozeman montana was offered to a person other than petitioner initially petitioner applied for severance_pay but was turned down because the company’s policy was to only permit severance_pay for employees who were involuntarily separated due to a reduction in force after he was turned down for severance_pay petitioner engaged an attorney who approached the company with various claims that he thought petitioner could assert against the company due to his circumstances those claims generally included various breaches of contractual type rights wrongful discharge and violation of civil rights the parties’ settlement agreement does not delineate or allocate the amounts which are attributable to the various claims made by petitioner although no specific amount is allocated to any particular claim petitioner released the company from possible claims sounding in both contract and tort including discrimination under title vii of the civil rights act of or the montana human rights act and all claims for mental and or physical injury damages to or loss of personal reputation libel slander or defamation of character intentional infliction of distress or violation of civil or constitutional rights it is accordingly difficult to differentiate the actual basis for settlement similarly we are unable to discern from the method of payment whether any portion was designated or intended to be allocable to any one of petitioner’s claims the settlement agreement between petitioner and the company does not specifically indicate that the four monthly payments or the lump-sum payment received by petitioner were paid to settle a potential personal injury claim against the employer company where a settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 80_tc_1104 in that regard the evidence in this case does not present a predicate for finding that petitioner’s former employer made an identifiable portion of the payments to settle a claim in tort or on account of a personal injury the payments here appear to be more in the nature of taxable severance_pay rather than a payment for personal injury petitioner was profoundly affected by the actions of the company but there has been no showing of any specific tort or personal injury although petitioner is part native american there is no indication that he was discriminated against or that damages were paid under the settlement due to that fact other than the distress caused by the unsettling circumstances surrounding the company’s restructuring and the elimination of petitioner’s position there is no indication of a personal injury nor is there a sufficient basis in the record for allocating any portion of the settlement to such an injury the settlement agreement indicates that petitioner wishes to voluntarily terminate his employment with holnam and that holnam is willing to offer petitioner certain compensation and benefits as assistance some of which petitioner would not be entitled to receive except by reason of this separation agreement and release further the agreement designates the payments in question as severance_pay and the company treated them as such withholding income and employment_tax from the payments made to petitioner under these circumstances the payments received by petitioner are not excludable from his gross_income under sec_104 to reflect the foregoing decision will be entered for respondent
